Citation Nr: 0214263	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The issue of entitlement to service connection for a skin 
disability will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1973 to January 
1976.

This appeal arises from a March 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The Board notes that 
the issue of service connection for a psychiatric disorder 
was previously denied by rating decision in December 1986.  
However, as the veteran did not receive notice of that rating 
decision, the instant claim will be handled on a de novo 
basis.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disability 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9 (a) (2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A psychiatric disability was first manifest approximately 
10 years after separation from service, and is not shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

With regard to the veteran's claim, in November 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001). The final rule implementing 
the VCAA was published on August 29, 2001.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  These 
regulations also apply to any claim for benefits received by 
the VA on or after November 9, 2002.  As set forth below, the 
RO's actions throughout the course of this appeal have 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the March 2000 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  The RO notified the veteran of all 
regulations relating to his claim and informed him of the 
reasons for which it had denied his claim in the May 2000 
Statement of the Case.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include private 
treatment records and VA outpatient treatment records, and 
the veteran has been afforded VA examinations.  Moreover, the 
veteran testified at a videoconference hearing in August 
2001.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining all evidence that relates to 
the claim at issue.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no outstanding duty 
to inform the appellant that any additional evidence or 
information is needed.  Moreover, as the record is complete 
any further obligation under the VCAA for the VA to advise 
the veteran as to the division of responsibilities between 
the VA and the veteran in obtaining evidence is effectively 
moot.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records are silent regarding a 
psychiatric disability.  On the November 1975 separation 
examination, there were no complaints, findings or diagnoses 
of a psychiatric disability.

On VA examination in April 1986, there were no complaints, 
findings or diagnoses of a psychiatric disability.

In June 1986, the veteran referred to having a nervous 
condition.  In September 1986, the veteran testified that he 
was taking "nerve pills."  

Private treatment records were received in October 1986 which 
date from 1980.  In January 1985, the diagnoses included 
possible anxiety neurosis.  Questionable anxiety neurosis was 
noted in January 1986.  In June 1986, the veteran reported 
that he needed more nerve pills.  The assessments included 
anxiety reaction.  In October 1986, complaints included 
nervousness.  

On VA psychiatric examination in October 1986, the veteran 
was preoccupied with his skin rash, left knee pain and 
nervous condition.  He described a feeling of some kind of 
movement in his head.  He had poor sleeping habits and was 
hearing noises like the sound of crickets.  There was a 
penetrating alcohol odor emanating from the veteran.  The 
veteran had a hard time expressing himself.  He appeared to 
be confused.  He denied hallucinatory experiences but he 
admitted that he had a sensation of tactile hallucination 
like bugs were crawling all over his body.  The diagnosis was 
alcohol abuse.

On VA neuropsychiatric examination in June 1988, the veteran 
complained of being unable to work due to a nervous 
condition.  He stated that he had developed a rash in the 
service and at the same time he had felt nervous like he was 
losing his head.  He reported being on nerve pills.  It was 
difficult for the veteran to concentrate and he was a very 
poor historian.  There was no evidence of a thought disorder.  
The impression was a mild organic brain syndrome probably 
secondary to alcohol abuse and rule out mental retardation.

On VA psychiatric examination in November 1991, the veteran 
complained of seeing strange spots and hearing crickets.  The 
veteran had a long history of alcohol abuse, but he had never 
looked for psychiatric help.  He had joined AA in 1989 and he 
had been in VA outpatient psychiatric care for 5 months.  He 
admitted having auditory and visual hallucinations, but he 
had no particular delusional ideation at the present time.  
There was moderate depression and overt free flowing anxiety.  
There was definite intellectual impairment.  The diagnoses 
included dementia associated with alcoholism.

The veteran testified in August 2001 that his nervousness 
began in service, but that he was never treated for this in 
service; that he was treated in the 1980s for his nerves; and 
that no physician had indicated that a psychiatric disability 
was related to service.

A September 2001 statement from a long time friend indicates 
that over the 20 year history of their friendship, the 
veteran had been suffering from a nervous condition.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may not be established for a disability that is 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The regulations 
further provide that with chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from a psychiatric 
disability that was first manifest during service.  More 
specifically, he maintains that he was exposed to chemicals 
during service while cleaning clothes with cleaning agents 
which caused him to suffer from nervous symptoms.  However, 
the Board finds that the evidence does not support this 
claim.  

The veteran does not allege nor does the evidence show that 
he was treated for a psychiatric disability in service.  In 
point of fact, the service medical records are completely 
silent regarding any psychiatric disability.  The medical 
record starting in the mid-1980s shows that the veteran was 
treated on an outpatient basis for what was variously 
described as possible anxiety neurosis or anxiety reaction.  
On VA psychiatric examination in October 1986, the diagnosis 
was alcohol abuse; on VA neuropsychiatric examination in June 
1988, the diagnosis was a mild organic brain syndrome 
probably secondary to alcohol abuse (rule out mental 
retardation).  Finally, on VA psychiatric examination in 
November 1991, the diagnosis was dementia associated with 
alcoholism.  Outpatient records since 1991 show continuing 
treatment in the mental health clinic.  

Significantly, there is no current medical evidence or 
opinion of record which would connect any post service 
psychiatric disability with the veteran's service many years 
before.  Moreover, mild organic brain syndrome and dementia, 
as most recently diagnosed, are due to the veteran's own 
willful misconduct and therefore are unrelated to service.  
In addition, the veteran testified in August 2001 that he had 
never been informed by a physician that there was any 
connection between a current psychiatric disability and his 
service.   

The only evidence that would support the veteran's claim that 
he currently suffers from a psychiatric disorder that is 
related to service is found in his statements and testimony 
and the statement from his long time friend; however, lay 
evidence is inadequate to establish a medical diagnosis or 
nexus relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the preponderance of the evidence is 
against the veteran's claim of service connection for a 
psychiatric disorder.


ORDER

Service connection for a psychiatric disorder is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

